FRICK, C. J.
(concurring).
Appellants’ counsel vigorously assail the findings of fact, and insist that they are not supported by the evidence. They further contend that, in view that this is an equity case in which we have the power to make or direct findings, we, in view of all the evidence, should make or direct findings in favor of appellants. Speaking for myself, I must concede that the evidence in this case, on some of the questions involved, is not conclusive either way. The rule in this jurisdiction is, however, firmly established that every presumption is in favor of the findings and .judgment, and in equity cases as in law cases that presumption prevails until it is overcome by something appearing to the contrary in the record of the proceedings brought to this court. In other words, the bur*628den of showing that the findings and judgment are wrong, rests upon the appellant, and unless he makes it appear with reasonable clearness that the findings and judgment are wrong, or against law, he must fail. As pointed out by Mr. Justice McCarty in this case, what the result should be largely turns upon the question of to which of the parties should be awarded the surplus ground contained in block 19. While, as I said before, the evidence is not conclusive, yet I think the respondent’s evidence is more in accord with the court’s findings and judgment, and hence the conclusion reached by my Associates is right. I, therefore, concur.